DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and species I in the reply filed on November 8, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a face side” and “a camber side”.  It is unclear if these sides refer to the commonly referred to pressure side and suction side of a blade/airfoil.  There is no discussion of the meaning of applicant’s “face side” and “camber side” and these terms are not frequently used.  
Claim 1 recites “the first and second heater parts” in line 8.  It is unclear how this phrase relates to any of the limitations, and appears to be mistakenly included.
The dependent claims are rejected based on this indefiniteness as well.
Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, it is unclear how the blade can be all of “a propeller blade, a propulsor blade, a fan blade, and open rotor blade” simultaneously.  Also the permutations and combinations are unclear as to what exactly is being claimed from the above language in combination with “open rotor blade or a wind turbine blade” as a wind turbine blade is an open blade and a rotor blade.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog (U.S Pre-Grant Publication 20160338151) hereinafter Lindskog in view of Bourjac et al (U.S Pre-Grant Publication 20050184193) hereinafter Bourjac.
Regarding claim 1, Lindskog discloses:
A blade {Figure 8 (80), [0036]} comprising:
a blade body {Figure 8 (80)}; and
a blade de-icer located on the leading edge of the blade body {Figure 8 (20), [0036]},
wherein the blade de-icer comprises:
a first heater part bonded to an external surface of the blade body {Figure 6 left instance of (10), is bonded to surface, [0046]}; and
a separate second heater part bonded to an external surface of the blade body {Figure 6 right instance of (10), is bonded to surface, [0046]};
wherein each heater part comprises an electrical heating element arranged therein {Figure 6 (11), [0022]}, sandwiched between an inner layer and an outer layer of the heater part {Figure 5 (26) and (25)}.
Lindskog is silent how the two articles in Figure 6 are applied to a configuration on a blade as shown in Figure 8, and therefore silent which side the first and second heater parts are bonded to of the blade external surface.  Since Lindskog is silent regarding this, one of ordinary skill in the art would have to choose.
Bourjac pertains to blade de-icing configurations.  Bourjac teaches applying separate heater parts to the face side and camber side of the blade {Figure 11 (A) and (C)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second heater parts of Lindskog bonded to the face side and camber side respectively as taught by Bourjac.  One of ordinary skill in the art would be additionally motivated to do so as separate deicing elements on the pressure side and 
Regarding claim 5, Lindskog further discloses further comprising an erosion resistant layer arranged over the first and second heater parts on the leading edge of the blade body {Figure 8 (85), [0036]}.
Regarding claim 6, Lindskog further discloses wherein the blade is a wind turbine blade {Figure 8 (80), [0036]}.
Regarding claim 15, the combination of Lindskog and Bourjac further discloses:
the method comprising:
bonding the first heater part to an external surface of a leading edge portion of the camber side of the blade body {Lindskog Figure 6 left instance of (10) is bonded camber side of blade body as taught by Bourjac Figure 11 (A)}; and
 bonding the second heater part to an external surface of a leading edge portion of the face side of the blade body {Lindskog Figure 6 right instance of (10) is bonded body side of blade body as taught by Bourjac Figure 11 (C)}.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog in view of Bourjac as applied to claim 1 above, and further in view of Lind et al. (U.S Pre-Grant Publication 20130195661) hereinafter Lind.
Regarding claim 2, the combination of Lindskog and Bourjac teaches the blade of claim 1 but is silent regarding the details of the electrical connections and therefore silent regarding, “wherein the first and second heater parts each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts”.
Lind pertains to blade de-icing configurations.  Lind teaches wherein the first and second heater parts each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts {Figure 4 (401) is the input terminal and (402) is the 
Since the combination Lindskog and Bourjac is silent regarding the electrical terminals, one of ordinary skill in the art would have to choose a configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a half loop structure with input/output terminals of Lind at the base end of the blade for both the first and second heater parts of Lindskog.  One of ordinary skill in the art would be additionally motivated to do so to simplify the routing to the power source to a singular end {Lind [0036]}.       
Regarding claim 4, the combination of Lindskog, Bourjac, and Lind further teaches wherein the input and output terminals each comprise a pair of washers {Lind Figure 3 (302) and (304); [0055]}, one washer engaging a first side of a terminal portion of the heating element and the other washer engaging an opposed second side of the terminal portion of the heating element {Lind Figure 3 (302) and (304) are on opposing sides}.
Claim 2 is rejected below under a second grounds to reject claim 3 which is dependent on claim 2.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog in view of Bourjac as applied to claim 1 above, and further in view of McCarthy et al. (WO9603316) hereinafter McCarthy.
Regarding claim 2, the combination of Lindskog and Bourjac teaches the blade of claim 1 but is silent regarding the details of the electrical connections and therefore silent regarding, “wherein the first and second heater parts each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts”.
McCarthy pertains to blade de-icing configurations.  McCarthy teaches a heater part each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts {Figure 2 (5) and (6) are the input/output terminals, page 6 
Since the combination Lindskog and Bourjac is silent regarding the electrical terminals, one of ordinary skill in the art would have to choose a configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure with input/output terminals of McCarthy at the base end of the blade for both the first and second heater parts of Lindskog.  One of ordinary skill in the art would be additionally motivated to do so to simplify the routing to the power source to a singular end {Lind [0035]}.       
The teachings of McCarthy are applied to the first and second heater parts of Lindskog and therefore teaches where the first and second heater parts have the claimed terminals.
Regarding claim 3, the combination of Lindskog, Bourjac, and McCarthy further teaches:
wherein each of the first and second heater parts comprises a flange at its base end {McCarthy Figure 2 (9) and (10)},
the flange being angled, for example at an angle of 900, relative to a longitudinal axis (A) of the heater part whereby the flange may overlie a radially inwardly facing surface of the blade body {McCarthy Figure 2 (9) and (10) protrude toward the central axis of the blade and overlay a radially inwardly facing surface of (4)}.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog in view of Bourjac as applied to claim 1 above, and further in view of Aubert et al. (U.S Pre-Grant Publication 20190084682) hereinafter Aubert.
Regarding claim 13, Lindskog further discloses:
A blade heating system {[0036]} comprising:
a blade as claimed in claim 1 {see claim 1 rejection}; and
an electrical power supply connected to the first and second heater parts {[0036]}.
Lindskog is silent regarding details of the power supply, and therefore silent regarding, “the power supply being configured such that one heater part may be energised independently of the other heater part”.  
Aubert pertains to the de-icing of rotary blades and other blades [0047].  Aubert teaches the power supply being configured such that one heater part may be energized independently of the other heater part {[0062], power source (169) powers separate circuits (171) and (173); [0065] circuits are controlled separately}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the power source of Aubert and a controller configured to energize the heater parts independently.  One of ordinary skill in the art would be motivated to do so to be able to heat different zones of the blade to minimize ice accretion {Aubert [0061]}.     
Regarding claim 14, the combination of Lindskog, Bourjac, and Aubert further teaches comprising a control configured such that the electrical power supply to each heater part may be controlled independently {Aubert [0065]}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loewe et al. (U.S Pre-Grant Publication 20130170992) teaches a deicing system for a blade with heating elements on the leading edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745